Citation Nr: 0007869	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


REMAND

The record appears to indicate that the veteran had active 
service from May 1959 to 1 November 1959.  His duty status, 
if any, after 1 November 1959 remains subject to 
confirmation.
 
This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which declined to 
reopen the claim for service connection for asthma.

The veteran filed a claim of entitlement to service 
connection for asthma in April 1974.  In July 1974 
correspondence, the RO informed the veteran that his claim 
had been "reviewed," and advised him that he could submit 
additional evidence in support of his claim.  There was no 
formal rating action denying the veteran's claim, and he was 
not advised of his appellate rights.  

The RO subsequently determined that its July 1974 
"decision" became final, and found that the veteran failed 
to submit new and material evidence to reopen his claim for 
service connection for asthma in November 1974, August 1975, 
October 1975, November 1975, and April 1980.  

In May 1997 correspondence, the veteran again sought service 
connection for asthma.  The RO declined to reopen the claim 
in February 1998, on the basis that new and material evidence 
had not been submitted.  The veteran filed a notice of 
disagreement (NOD) with this decision in March 1998, and 
submitted a substantive appeal (Form 9) in September 1998, 
perfecting his appeal.  

A June 1999 hearing officer's decision properly determined 
that the July 1974 correspondence from the RO did not 
constitute a final decision, and denied service connection 
for asthma following a de novo review of the claim.  The 
Board notes that since there was no final rating decision in 
July 1974, new and material evidence to reopen the claim is 
not necessary.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131.  Service 
connection may also be granted for any disorder diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" means 
"full-time duty in the Armed Forces performed by the 
Reserves for training purposes."  38 U.S.C.A. § 101(22)(A).  
In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
in or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 1991).  

The veteran's service medical records (SMRs) were obtained by 
the RO in February 1961, in conjunction with an unrelated 
claim for service connection.  Service medical records are 
negative for diagnosis or treatment of asthma.  On separation 
examination in September 1959, the veteran checked the boxes 
on the Report of Medical History form indicating that he 
experienced shortness of breath, but had not experienced 
asthma.  A clinical evaluation of the lungs was normal, and 
the report is negative for a diagnosis of asthma. 

During the October 1998 personal hearing, the veteran 
testified that he first experienced a "real shortness of 
breath" approximately one month prior to his separation from 
service.  Transcript (T.) at 2.  He explained that he went to 
sick call, and was advised by the doctor to "report to the 
officer in charge of the reserves when you get out."  T. at 
2 and 8-9.  The veteran stated that he reported to his 
reserve unit at Fort Rosecrans in October or November 1959, 
and was sent to the Naval Training Center for a physical 
examination.  T. at 2-3 and 9-10.  He reported that asthma 
was diagnosed at that time.  T. at 2-3 and 10.  The veteran 
testified that he was discharged from reserve duty in March 
1960, and maintained that asthma was noted on his DD Form 
214.  T. at 2-3 and 10-11.

The service department has not verified the veteran's claimed 
dates of service after 1 November 1959.  Efforts to obtain a 
Department of Defense (DD) Form 214 (Certificate of Release 
or Discharge from Active Duty) have not been successful.  
When the claimant filed his original application for 
compensation benefits in 1961, he did not mention asthma or 
any breathing disorder.  He reported active service dates 
from May to November 1959, but wrote "N/A" in the portion 
of the form that requested him to specify any inactive or 
active duty for training periods after 1 November 1959.  He 
was also requested to identify medical providers who treated 
him for "any sickness, disease or injury before, during or 
after service."  He listed only one physician, Dr. Meador, 
who reportedly treated him for disorders other than asthma or 
a breathing disorder. The record contains a medical 
certificate from Dr. J. H. Meador, who reported treating the 
veteran in 1957, 1958 and 1961 for disorders not including 
asthma or a breathing disability.  While the Board is not 
prepared to rule at this time that the information on the 
original application completely precludes the prospect that 
asthma or a breathing disorder were subject to treatment by 
service department medical providers after 1 November 1959, 
the fact is that the veteran, at a time proximate to service, 
made no claim of any active or inactive duty training status 
after 1 November 1959 or of treatment for the claimed 
disabilities when he was requested to identify treatment for 
any disorder post service.  

When the veteran filed his claim for compensation benefits in 
1974 for disorders including asthma, he listed his service 
dates as August 1956 to April 1961.  His claimed in service 
treatment for asthma was in 1960 at Ft. Ord.  He made no 
mention of any other treatment by a service department 
medical provider, although he was requested to do so.  He 
also reported treatment for asthma by "Dr. Meador" of 
Fairmont University, San Diego in November 1960 and by the 
Kaiser Foundation in November 1960 to date.  There is an 
obvious conflict between the veteran's report of treatment by 
Dr. Meador for asthma in 1960, and the veteran's original 
report of treatment by Dr. Meador as well as Dr. Meador's 
certificate covering the treatment he rendered between 1957 
and 1961.

In a statement received in February 1975, the veteran 
reported that he received a physical examination at the 
request of the 977th Terminal Service Command "a week or 
two" after his release from active service.  The RO sent a 
copy of this correspondence to the NPRC in March 1975.  The 
NPRC replied that the service medical records had been 
already supplied.  

In March 1975 correspondence to a Senator, the veteran 
reported he was examined by the VA after service in "1960."  
In May 1975 correspondence, he claimed treatment for asthma 
at Kaiser in 1963.

In August 1975, the veteran submitted a statement he 
prepared, signed by four individuals, to the collective 
effect that they recalled he was using Primatene Mist or 
something similar in 1960 for asthma.  

Given the significance of the dates of the veteran's active 
duty for training in 1959, the appeal must be remanded, in 
part, to verify his periods of active duty for training.  
Acceptable evidence of service consists of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203(a).  A service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  On remand, the RO should contact 
NPRC and the service department (i.e., the Department of the 
Army), and request verification of the specific dates of the 
veteran's periods of active duty for training, if any. 

Lastly, the Board notes that Dixon v. Derwinski, 3 Vet. App. 
261 (1992), mandates that when a denial of a claim for 
benefits rests, in part, on the government's inability to 
produce records which were once in its custody, an 
explanation is due the veteran of how service records are 
maintained, why any search undertaken constituted a 
reasonably exhaustive search, and why further efforts were 
not justified.  Id. at 264.  In this instance, if the service 
department is unable to produce records of alleged treatment 
after November 1959, the mandates of Dixon must be followed 
to explain the adequacy of the attempt to locate such 
records. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact NPRC and the 
service department, and request 
verification of the veteran's active duty 
and verification of the specific dates of 
the veteran's claimed periods of active 
duty for training after November 1, 1959.  
The RO should specifically request a copy 
of the veteran's DD Form 214 and all 
other service department records 
documenting periods of active duty or 
inactive duty for training.  Copies of 
all communication between the RO and NPRC 
or the service department, and reports of 
contact concerning any relevant telephone 
conversations, must be associated with 
the claims file.  All relevant documents 
received should be associated with the 
claims file.  

3.  Thereafter, the RO should review any 
records provided by NPRC or the service 
department, and determine whether a 
further search for medical records is 
appropriate.  If so, the RO should 
attempt to obtain any available 
additional service medical records for 
such verified periods of active duty, 
inactive duty, or active duty for 
training.  In order to accomplish this 
objective, the RO should contact all 
necessary custodians of these records, to 
include the National Personnel Records 
Center, the U.S. Army Reserve Personnel 
Center, and, if appropriate, any reserve 
units identified by the veteran.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, and the RO should 
adjudicate the veteran's claim for 
service connection for asthma on a de 
novo basis.  If the determination remains 
adverse to him, the veteran should be 
provided a supplemental statement of the 
case that contains all relevant law and 
regulations.  If the RO is unable to 
obtain records of the alleged treatment 
at the Naval Training Center, the RO 
should provide an explanation as to how 
service records are maintained, why any 
search undertaken constituted a 
reasonably exhaustive search, and why 
further efforts were not justified should 
also be provided.  See Dixon.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


